Hale, J.
The substantial error, of which complaint is made in this case, is, that the affidavit, upon which the'prosecution was based, does not state any offense under the ordinance under which the prosecution was bad.
We have no knowledge of the terms of this ordinance, except that which we learn from the briel of counsel for plaintiff in •error, to which a copy is attached; it is not made a part of the record. In the absence of the ordinance from the record this court cannot determine this question. If it is sought to have the validity of the ordinance, or'tbe sufficiency of the affidavit under the ordinance, determined, the ordinance should, in some way, be brought into tne record.
For this purpose a reviewing court will not take judicial notice of the ordinance.
The judgment of the ' court of oommcn pleas, affirming the judgment of the mayor’s court, is affirmed.